11-2220
     United States v. Salazar



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
     APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
     CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1             At a stated term of the United States Court of Appeals
 2        for the Second Circuit, held at the Daniel Patrick Moynihan
 3        United States Courthouse, 500 Pearl Street, in the City of
 4        New York, on the 17th day of September, two thousand twelve.
 5
 6        PRESENT: DENNIS JACOBS,
 7                               Chief Judge,
 8                 GUIDO CALABRESI,
 9                 SUSAN L. CARNEY,
10                               Circuit Judges.
11
12        - - - - - - - - - - - - - - - - - - - -X
13        UNITED STATES OF AMERICA,
14                 Appellee,
15
16                     -v.-                                        11-2220
17
18        DOMINGO SALAZAR,
19                 Defendant-Appellant,
20
21        NORMA MENDEZ,
22                 Defendant.
23        - - - - - - - - - - - - - - - - - - - -X
24
25        FOR APPELLANT:                    Lawrence Gerzog, New York, N.Y.

                                              1
 1
 2   FOR APPELLEE:              Michael H. Warren (Susan
 3                              Corkery, on the brief),
 4                              Assistant United States
 5                              Attorneys, for Loretta E. Lynch,
 6                              United States Attorney for the
 7                              Eastern District of New York,
 8                              Brooklyn, N.Y.
 9
10        Appeal from a judgment of the United States District
11   Court for the Eastern District of New York (Gleeson, J.).
12
13        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
14   AND DECREED that the judgment of the district court be
15   AFFIRMED.
16
17        Domingo Salazar appeals from a judgment of conviction,
18   following a guilty plea to one count of sex trafficking, one
19   count of illegal reentry following deportation, and five
20   other counts also related to his conspiracy with his wife to
21   smuggle a minor into the United States for the purpose of
22   forcing her to engage in prostitution.
23
24        The government offered Salazar an agreement pursuant to
25   which he could have pleaded guilty to sex trafficking and
26   illegal reentry. Although Salazar himself would have gained
27   little by accepting, the government was also offering that
28   if Salazar pleaded guilty by July 1, 2010, his wife could
29   plead guilty to sex trafficking conspiracy and avoid the
30   fifteen-year mandatory minimum attached to the substantive
31   sex trafficking charge. Considerable discussion over the
32   factual bases of some of the allegations, and over Salazar’s
33   claim that he had not had a chance to “study” the plea
34   agreement, followed. During all of this time, however,
35   Salazar never wavered from his desire to plead guilty. In
36   due course, he did plead guilty, but without the benefit of
37   a formal agreement.
38
39        Before us, Salazar asks that his plea be declared
40   involuntary for several reasons. He cites his limited
41   English-language ability and lack of education. However,
42   Salazar had the benefit of an interpreter; he told the court
43   that he understood the proceedings; and his lawyer expressed
44   “no reason to doubt [Salazar’s] competence.” Salazar also
45   emphasizes that he was under “enormous pressure” because the
46   government’s offer to his wife was conditioned on his guilty
47   plea. We have held, however, that this kind of pressure does

                                  2
 1   not necessarily render a guilty plea invalid. “The inclusion
 2   of a third-party benefit in a plea bargain is simply one
 3   factor for a district court to weigh in making the overall
 4   determination whether the plea is voluntarily entered.”
 5   United States v. Marquez, 909 F.2d 738, 742 (2d Cir. 1990);
 6   see also id. (“Since a defendant’s plea is not rendered
 7   involuntary because he enters it to save himself many years
 8   in prison, it is difficult to see why the law should not
 9   permit the defendant to negotiate a plea that confers a
10   similar benefit on others.”). And finally, Salazar argues
11   that the court participated in plea discussions in violation
12   of Federal Rule of Criminal Procedure 11(c)(1).
13
14        Because Salazar failed to raise these claims before the
15   district court, he must show plain error. United States v.
16   Torrellas, 455 F.3d 96, 103 (2d Cir. 2006). To satisfy that
17   standard, Salazar must demonstrate “that (1) there was
18   error, (2) the error was plain, and (3) the error
19   prejudicially affected his substantial rights.” Id.
20   (internal quotation marks omitted). Salazar “has the further
21   burden to persuade the court that the error seriously
22   affected the fairness, integrity or public reputation of
23   judicial proceedings.” Id. (internal quotation marks
24   omitted).
25
26
27        We have examined the record with care and conclude that
28   Salazar cannot meet these stringent requirements. Finding no
29   merit in Salazar’s remaining arguments, as well, we hereby
30   AFFIRM the judgment of the district court.
31
32
33
34                               FOR THE COURT:
35                               CATHERINE O’HAGAN WOLFE, CLERK
36
37




                                  3